Motion by petitioner for leave to reargue his application for admission to the Bar without examination or for leave to appeal to the Court of Appeals from the order of this court, entered January 19, 1970, which denied the application. Motion denied in all respects. On the court’s own motion, its decision dated January 19,1970 (33 A D 2d 916) is amended to read as follows: “Application by petitioner for admission to the Bar of the State of New York without examination, on the ground that he was admitted to practice as an attorney in Greece, including Patras. Application denied. Petitioner’s practice of law in Greece, including Patras, does not constitute the practice of law in a foreign country whose jurisdiction is based upon the principles of the English common law, within the meaning of paragraph (a) of subdivision (1) of Rule YII of the Rules of the Court of Appeals for Admission of Attorneys and Counselors-at-Law [22 NYCRR 527.1 (a)].” Beldock, P. J., Christ, Rabin, Hopkins and Munder, JJ., concur.